The referee held this case to be within the principle decided in Ladue v. Griffith (25 N.Y.R., 364). The General Term held that it was within the decision in Goold v. Chapin
(20 N.Y., 259). In each of those cases, the goods were destroyed at a place intermediate the place of shipment and of delivery. In one case the goods were placed in a floating barge belonging to the carrier, for transshipment by another line. In the other case in a storehouse of the carrier, for the same purpose. It was held that goods to be transported by intermediate carriers were in the possession of each intermediate carrier, until delivery to the next one on the route, and so on, from one carrier to another, until the goods reached the place of final destination. The Court of Appeals refused to consider such an intermediate carrier, who had stored the goods in his own floating barge or storehouse at the termination of the route of such carrier, waiting for the next carrier to receive them, as subject to any less liability than attached to the carrier while the goods were in actual transportation. The carrier was regarded as an insurer, under *Page 513 
such circumstances, and not as a warehouseman, relieved of a degree of liability.
In the present case, the goods were marked for delivery at Dunkirk, to which point the defendant safely conveyed them and there placed them in its storehouse. The plaintiff wished the goods carried further by another agent, whom she had authorized to demand and receive the goods from the defendant at Dunkirk. The defendant was not an intermediate carrier. The goods had been carried to the destination where the defendant had been requested to deliver them, as must be inferred from the marks on the packages.
In my opinion, the present case differs wholly from the cases referred to by the referee and the General Term. The defendant had performed its contract. It was ready to deliver. It had ceased to be a carrier, and was then keeping the goods in safe custody till the plaintiff chose to take them.
It would be an unreasonable liability to attach or continue that of common carriers, after the goods had been safely brought to their destination, had been removed from the defendant's cars, and placed in a depot or warehouse for delivery when called for by the owner or agent. If the goods were to be carried further, it was under a new contract, with which the defendant had no connection. The judgment should be reversed and a new trial ordered, with costs to abide the event.
All concur for reversal, and concur in the reasoning of EARL, C.
Judgment reversed and new trial granted, costs to abide the event. *Page 514